91 N.Y.2d 860 (1997)
690 N.E.2d 1259
668 N.Y.S.2d 153
T.D. et al., Appellants,
v.
New York State Office of Mental Health et al., Respondents.
Court of Appeals of the State of New York.
Argued November 19, 1997.
Decided December 22, 1997.
New York Lawyers for the Public Interest, Inc., New York City (Ruth Lowenkron and Edward Copeland of counsel), Disability Advocates, Inc., Albany (Cliff Zucker of counsel), and Mental Hygiene Legal Service, New York City (Clifford S. Karr and Karen Andreasian of counsel), for appellants.
Dennis C. Vacco, Attorney-General, New York City (Lucia M. Valente, Arnold D. Fleischer, John McConnell and Barbara Gott Billet of counsel), for respondents.
Williams & Connolly (Robin E. Jacobsohn, Lynda Schuler, Jonathan L. Marcus, Stacey M. Bosshardt and Ann H. Rakestraw, of the District of Columbia Bar, admitted pro hac vice, of counsel), Ira Burnim, of the District of Columbia Bar, admitted pro hac vice, and Steven H. Mosenson, New York City, for Bazelon Center for Mental Health Law and others, amici curiae.
Pepper, Hamilton & Scheetz, L. L. P. (Nina M. Gussack and Matthew J. Hamilton, of the Pennsylvania Bar, admitted pro hac vice, of counsel), Daniel I. Prywes and H. David Kotz, of the District of Columbia Bar, admitted pro hac vice, for American College of Neuropsychopharmacology and another, amici curiae.
Stein & Schonfeld, Garden City (Seth B. Stein of counsel), for American Psychiatric Association and others, amici curiae.
Hinman, Straub, Pigors & Manning, P. C., Albany (Bartley J. Costello, III and Deirdre Roney of counsel), for Associated Medical Schools of New York, amicus curiae.
Lori R. Levinson, New York City, for Greater New York Hospital Association, amicus curiae.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*862MEMORANDUM.
The appeal should be dismissed, without costs.
In bringing this action, plaintiffs sought to have declared invalid regulations promulgated by defendant New York State Office of Mental Health (OMH), pertaining to experimental medical research on patients or residents of OMH facilities deemed incapable of giving consent. Plaintiffs have received the complete relief sought in this litigation. A successful party who has obtained the full relief sought is not aggrieved, and therefore has no grounds for appeal (CPLR 5511; Parochial Bus Sys. v Board of Educ., 60 N.Y.2d 539, 544-545; Matter of Bayswater Health Related Facility v Karagheuzoff, 37 N.Y.2d 408, 412-413).
We note moreover that, once the Appellate Division in its decision below had concluded that the challenged regulations were invalid because OMH lacked statutory authority to promulgate them, it was unnecessary under the circumstances here presented to prospectively declare the regulations invalid on additional common-law, statutory, and constitutional grounds. In doing so, the Appellate Division issued an inappropriate advisory opinion (see, Cuomo v Long Is. Light. Co., 71 N.Y.2d 349; *863 New York Pub. Interest Research Group v Carey, 42 N.Y.2d 527; Matter of State Indus. Commn., 224 N.Y. 13).
Since plaintiffs are not aggrieved, and defendants have not cross-appealed, the appeal must be dismissed.
Appeal dismissed, without costs, in a memorandum.